DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.


Response to Amendment
4.	In the amendment filed on 12/8/2021, claims 2, 10, 17, and 21 have been amended. Claims 11 and 18 have been cancelled. The currently pending claims considered below are Claims 2-10, 12-17, and 19-21.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application 14/452,091, filed 8/5/2014, now US Patent 10,210,254, which further claims benefit from prior-filed application 13/604,219, filed 9/5/2012, now US Patent 8,819,087, which further claims benefit from prior-filed application 11/816,085, filed 5/23/2008, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-10, 12-17, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maybury et al. (US Patent 6,961,954 B1) in view of Morton et al. (US Publication 2005/0216443 A1).
As per claim 2, Maybury teaches A system comprising: (see Abstract)
a data source of media assets; (Figure 1 reference 102, column 5 lines 37-55, media source)
and a processor configured to execute instruction sets to perform operations including to: (Figure 1 reference 150, column 5 lines 32-48, computers with processors)
include, on a main access page, a listing of media assets from the data source, the media assets being selectable from the main access page, (Figure 15, column 15 lines 35-67, media files associated with new stories are presented as a list of stories for searching and browsing in a Broadcast News Navigator)
 include, on the main access page, a first search function for searching the media assets by file index keywords, (Figure 19, column 16 lines 47-61, column 17 lines 26-44, a search is performed based on keyword searches to identify matching stories based on keyword information, including topics, and column 18 lines 37-52, instances where searched keywords occur are identified based on a time-indexed pointed)
include on the main access page, a second search function for searching other textual documents corresponding to and independent from the media assets by textual content or time index, the second search function including a second input box for receiving the textual content or the time index, (Figure 22, column 17 lines 61-67, a text search for closed-caption text can be entered by a user, accessible from a Broadway News Navigator page)

Maybury does not explicitly indicate the first search function including a first input box for receiving the file index keywords,
Morton teaches the first search function including a first input box for receiving the file index keywords, (Figure 6 reference 242, paragraphs 0076, 0255, 0258, query input is received to retrieve media assets based on entity and keywords related to a media file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Maybury’s system to provide a Broadcast News Navigator to search for and browse media files with Morton’s ability to receive user input as a search query to identify entity and keywords associated with media files. This gives the user the ability to enter keywords as a search input when searching for news stories related to keywords. The motivation for doing so would be to provide more efficient searching of media files based on timed intervals (paragraph 0006).
As per claim 3, Maybury teaches the main access page is a web page, the listing of media assets is a list of web links, and the user request is a web request. (column 5 lines 26-31, column 7 lines 46-60, Broadcast News Navigator is a web page accessed through web browser)
As per claim 4, Maybury teaches the textual documents corresponding to the media assets include one or more of transcription files, log files, or production note files. (column 5 line 46-67, media content includes closed caption text data and speech transcription)
As per claim 5, Maybury teaches the listing of media assets specifies, for each of the media assets, a recording identifier, a segment title, and a shoot date. (column 9 lines 28 – column 10 line 9, column 10 line 55-64, news stories includes broadcast names and date information)
As per claim 6, Maybury teaches the main access page includes a plurality of selectable sort criteria, and the main access page indicates which of the plurality of selectable sort criteria is being used to sort the listing of media assets. (column 16 line 62 - column 17 lines 8, sorting in order)
As per claim 7, Maybury teaches the main access page includes, for each media asset of the listing of media assets, a recording identifier of the media asset, a segment title of the media asset, and a shoot date of the media asset. (column 17 lines 1-19, named entity tags, links, dates, source)
As per claim 8, Maybury teaches the processor is further configured to execute the instruction sets to perform operations including to present an asset library record page responsive to receipt of a selection of one of the media assets, the asset library record page including links to one or more media files of the media assets and links to the textual documents corresponding to the media assets. (column 16 lines 31-33, column 17 lines 24-37, links to stories)
As per claim 9, Maybury teaches the links to the one or more media files of the media assets includes links to a plurality of sub-clips. (column 16 lines 31-33, lines 47-61, retrieval of related data, including related news stories)

As per claim 10, Maybury teaches A non-transitory computer-readable medium comprising instruction sets that, when executed by a processor, cause the processor to perform operations including to: (see Abstract)
include, on a main access page, a listing of media assets from the data source, the media assets being selectable from the main access page, (Figure 15, column 15 lines 35-67, media files associated with new stories are presented as a list of stories for searching and browsing in a Broadcast News Navigator)
 include, on the main access page, a first search function for searching the media assets by file index keywords, (Figure 19, column 16 lines 47-61, column 17 lines 26-44, a search is performed based on keyword searches to identify matching stories based on keyword information, including topics, and column 18 lines 37-52, instances where searched keywords occur are identified based on a time-indexed pointed)
include on the main access page, a second search function for searching other textual documents corresponding to and independent from the media assets by textual content or time index, the second search function including a second input box for receiving the textual content or the time index, (Figure 22, column 17 lines 61-67, a text search for closed-caption text can be entered by a user, accessible from a Broadway News Navigator page)

Maybury does not explicitly indicate the first search function including a first input box for receiving the file index keywords,
Morton teaches the first search function including a first input box for receiving the file index keywords, (Figure 6 reference 242, paragraphs 0076, 0255, 0258, query input is received to retrieve media assets based on entity and keywords related to a media file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Maybury’s system to provide a Broadcast News Navigator to search for and browse media files with Morton’s ability to receive user input as a search query to identify entity and keywords associated with media files. This gives the user the ability to enter keywords as a search input when searching for news stories related to keywords. The motivation for doing so would be to provide more efficient searching of media files based on timed intervals (paragraph 0006).
As per claim 12, Maybury teaches the listing of media assets specifies, for each of the media assets, a recording identifier, a segment title, and a shoot date. (column 9 lines 28 – column 10 line 9, column 10 line 55-64, news stories includes broadcast names and date information)
As per claim 13, Maybury teaches the main access page includes a plurality of selectable sort criteria, and the main access page indicates which of the plurality of selectable sort criteria is being used to sort the listing of media assets. (column 16 line 62 - column 17 lines 8, sorting in order)
As per claim 14, Maybury teaches the main access page includes, for each media asset of the listing of media assets, a recording identifier of the media asset, a segment title of the media asset, and a shoot date of the media asset. (column 17 lines 1-19, named entity tags, links, dates, source)
As per claim 15, Maybury teaches present an asset library record page responsive to receipt of a selection of one of the media assets, the asset library record page including links to one or more media files of the media assets and links to the textual documents corresponding to the media assets. (column 16 lines 31-33, column 17 lines 24-37, links to stories)
As per claim 16, Maybury teaches links to the one or more media files of the media assets includes links to a plurality of sub-clips. (column 16 lines 31-33, lines 47-61, retrieval of related data, including related news stories)


As per claim 17, Maybury teaches A method comprising: 
a main access page for media assets, (Figure 6, paragraph 0076, screen interface to search for timed media files and presenting media files as search results)
including, on a main access page, a listing of media assets from the data source, the media assets being selectable from the main access page, (Figure 15, column 15 lines 35-67, media files associated with new stories are presented as a list of stories for searching and browsing in a Broadcast News Navigator)
 including, on the main access page, a first search function for searching the media assets by file index keywords, (Figure 19, column 16 lines 47-61, column 17 lines 26-44, a search is performed based on keyword searches to identify matching stories based on keyword information, including topics, and column 18 lines 37-52, instances where searched keywords occur are identified based on a time-indexed pointed)
including on the main access page, a second search function for searching other textual documents corresponding to and independent from the media assets by textual content or time index, the second search function including a second input box for receiving the textual content or the time index, (Figure 22, column 17 lines 61-67, a text search for closed-caption text can be entered by a user, accessible from a Broadway News Navigator page)
and presenting the main access page responsive to a user request, the second search function being presented on the main access page as separate controls from the first search function. (column 17 lines 20-67, the navigation tool is able to maintain different tabs for searches to present results on a page, the search for keywords (Figure 17) and the search for closed caption text (Figure 22) being separate pages accessible through the navigator tool)
Maybury does not explicitly indicate the first search function including a first input box for receiving the file index keywords,
Morton teaches the first search function including a first input box for receiving the file index keywords, (Figure 6 reference 242, paragraphs 0076, 0255, 0258, query input is received to retrieve media assets based on entity and keywords related to a media file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Maybury’s system to provide a Broadcast News Navigator to search for and browse media files with Morton’s ability to receive user input as a search query to identify entity and keywords associated with media files. This gives the user the ability to enter keywords as a search input when searching for news stories related to keywords. The motivation for doing so would be to provide more efficient searching of media files based on timed intervals (paragraph 0006).
As per claim 19, Maybury teaches the listing of media assets specifies, for each of the media assets, a recording identifier, a segment title, and a shoot date, (column 9 lines 28 – column 10 line 9, column 10 line 55-64, news stories includes broadcast names and date information)
and the main access page includes a plurality of selectable sort criteria, and the main access page indicates which of the plurality of selectable sort criteria is being used to sort the listing of media assets. (column 16 line 62 - column 17 lines 8, sorting in order)
As per claim 20, Maybury teaches the main access page includes, for each media asset of the listing of media assets, a recording identifier of the media asset, a segment title of the media asset, and a shoot date of the media asset. (column 17 lines 1-19, named entity tags, links, dates, source)
As per claim 21, Maybury teaches presenting an asset library record page responsive to receipt of a selection of one of the media assets, the asset library record page including links to one or more media files of the media assets and links to the textual documents corresponding to the media assets. (column 16 lines 31-33, column 17 lines 24-37, links to stories)




Response to Arguments
7.	Applicant’s arguments filed on 12/8/2021 with respect to the 35 USC 103(a) rejection of claims 2-10, 12-17, and 19-21 have been considered but are moot in view of new grounds of Maybury et al. (US Patent 6,961,954 B1), that teaches a system to provide a Broadcast News Navigator to search for and browse media files, which is modified with the previously cited prior art of Morton that teaches the ability to receive user input as a search query to identify entity and keywords associated with media files to teach the limitations of independent claims 2, 10, and 17, as disclosed above. Amendments to the claims that have changed the scope of the invention have necessitated new grounds of rejection. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graham (US Publication 2004/0095376 A1)
Begeja (US Publication 2004/0025180 A1)
Griggs (US Patent 7,231,351 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168